Motion for approval of attorney's fee denied May 11, 1937                             ATTORNEY'S FEE                              (68 P.2d 118)
This is a motion by Messrs. McGuirk and Schneider, attorneys at law, for approval of their claim against the plaintiff in the sum of $250, compensation for services performed by them during the course of this appeal. Accompanying the motion is a letter, dated April 3, 1937, signed by the plaintiff, approving the claim. The motion is based upon 1933 Session Laws, chap. 115, p. 112, codified as § 49-1843b, Oregon Code 1935 Supplement. In a letter, dated April 13, 1937, the plaintiff states that she signed the letter of approval through misunderstanding which she fully explains, and that, since the attorneys were awarded *Page 404 
a fee for $500 for their services in the circuit court, she deems a further award of $250 excessive. She asks that her approval be deemed withdrawn. In another letter, also dated April 13, 1937, she repeats her objections to the allowance of the fee and again manifests her disapproval.
The motion of the attorneys is predicated upon an assumption that the fee for which they have asked approval is satisfactory to their client. Since the plaintiff has manifested dissatisfaction and has accompanied her expression of the latter with reasons, we do not believe that the statute upon which the attorneys rely authorizes approval.
In our opinion, dated March 30, 1937, concerning another phase of this matter, we set forth a copy of the statute upon which the attorneys rely, and then stated, "After she and her attorneys have agreed upon the amount of the fee they may submit it for our approval. If they cannot agree, § 49-1843(b) outlines an expeditious method for the adjustment of the dispute." The statute is inartfully drawn. We have examined it again and have arrived at the conclusion that it confers authority upon the commission and the courts to approve fees only after client and attorney have agreed upon the amount. We have become convinced that it confers no authority upon the commission nor the courts to do anything about fees, in the absence of an agreement between client and attorney in regard thereto. If a dispute arises between the attorney and the commission concerning the approval of the fee, then the court may adjust the dispute after the parties to it have submitted statements.
It follows from the above that the motion must be denied.
BEAN, C.J., and KELLY and RAND, JJ., concur. *Page 405